DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a digital filter” in claim 12 and “a low pass filter” in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Objections
Claims 2-14 objected to because of the following informalities: the phrase “A fan controller” in line 1 should be re-written as “The fan controller”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent No. 2009/0167228 A1 in a view of Maiocchi US Patent No. 7,659,678.

Regarding claim 1, Chung discloses
A fan controller (See Fig. 1, item 104) for a modular power supply (Item 102) having a fan (Item 112), the fan controller comprising: an output for transmitting control signals to the fan for controlling fan speed (See para 0041. Fig. 1A shows the fan 112 getting signal from the fan controller 110); and plurality of sensor modules (Item 206) each for association with a respective module of the modular power supply (See para 0065 and 0066), wherein each sensor module comprises: a temperature detecting circuit (Item 206) comprising a sensor (Item 206 has a sensor) for sensing temperature variations in the respective module (Para 0066); a fan control circuit (Item 110) galvanically isolated from the temperature detecting circuit for outputting a control signal to the output for controlling the fan; and an optocoupler for transferring an output signal from the temperature detecting circuit to the fan control circuit for generating the control signal. (See para 0057, 0058, 0063 and 0068)

Chung discloses optocouplers but is silent about “galvanically isolated galvanically isolated from the temperature detecting circuit and transferring an output signal from the temperature detecting circuit to the fan control circuit for generating the control signal. “

Maiocchi discloses a fan controller (See Fig. 13, item 1323) galvanically isolated (Via optocoupler) from the temperature detecting circuit and optocoupler (Item 1321) for transferring an output signal from the temperature detecting circuit to the fan control circuit for generating the control signal. (See column 36, lines 54, 55, column 37, lines 1-10)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use galvanically isolated the temperature signal to the fan control circuit as taught by Maiocchi’s in Chung’s teachings to isolate the optocoupler from the fan controller. The isolation provides better noise immunity.

Regarding claim 11, Chung discloses, wherein, in use, the output transmits the sum (Average) of the control signals from the plurality of sensor modules to the fan for controlling fan speed. (See para 0065)

Regarding claim 15, Chung and Maiocchi discloses
 A power supply (See Fig. 1, item 100. See para 0041) comprising: a plurality of modules (Item 102); a fan for cooling the plurality of modules (see para 0048), the fan having an input (See Fig. 1A where fan 112 gets a signal via a controller 110) for receiving a control signal for controlling the fan's speed; and plurality of sensor modules associated with a respective module of the modular power supply, wherein each sensor module comprises: a temperature detecting circuit comprising a sensor for sensing temperature variations in the respective module; a fan control circuit galvanically isolated from the temperature detecting circuit for outputting a control signal to the fan's input for controlling the fan; and an optocoupler for transferring an output signal from the temperature detecting circuit to the fan control circuit for generating the control signal. (See claim 1 rejection for detail)

Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent No. 2009/0167228 A1 in a view of Maiocchi US Patent No. 7,659,678 and further in a view of Wurst et al. US Patent No. 4,494,526.

Regarding claim 2, Chung and Maiocchi does not teach but Wurst teaches wherein the temperature detecting circuit (Item 50) comprises an operational amplifier (Item 54) for generating the output signal. (See column 4, lines 28-62)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an operational amplifier to detect temperature as taught by Wurst in Chung and Maiocchi teachings to maintain substantially constant sensitivity over a wide range of operating temperatures and temperature differentials.

Regarding claim 3, Chung, Maiocchi, and Wurst discloses, wherein the operational amplifier is configured as a bridge. (See Wurst’s column 4, lines 28-62)

Regarding claim 4, Chung, Maiocchi, and Wurst discloses, wherein the operational amplifier comprises negative feedback. (See Wurst’s column 4, lines 40-62)

Regarding claim 5, Chung discloses, wherein the temperature detecting circuit has a set-point corresponding to an activation temperature (Temperature T2) and generates the output signal when the temperature sensed by the sensor exceeds the activation temperature. (See para 0082 and 0083)

Regarding claim 6, Chung and Maiocchi does not teach but Wurst teaches, wherein the sensor is a thermistor (See column 4, lines 37-45).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thermistor to detect temperature as taught by Wurst in Chung and Maiocchi teachings because thermistor exhibits a very high electrical resistance at low temperatures that decreases rapidly with small increases in temperature.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent No. 2009/0167228 A1 in a view of Maiocchi US Patent No. 7,659,678 and further in a view of Williams, Jr US Patent No. 4,907,737.

Regarding claim 7, Chung and Maiocchi does not teach but Williams, Jr teaches, wherein the optocoupler (Item 114) comprises a light-emitting component (Item 115) connected to the temperature detecting circuit (Item 39) and a light detecting component (Item 117) connected to the fan control circuit (Item 211). (See column 6, lines 34-63)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a light-emitting component, a light detecting component as taught by Williams, Jr in Chung and Maiocchi teachings for providing isolation.

Regarding claim 8, Chung, Maiocchi, and Williams, Jr discloses, wherein the light-emitting component is a light-emitting diode. (See Williams, Jr column 6, lines 34-63)

Regarding claim 9, Chung, Maiocchi, and Williams, Jr discloses, wherein the light detecting component is a photodiode or a phototransistor. (See Williams, Jr column 6, lines 34-63)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent No. 2009/0167228 A1 in a view of Maiocchi US Patent No. 7,659,678 and further in a view of Yanagisawa US Pub. No. 2002/0126431 A1.
Regarding claim 10, Chung and Maiocchi does not teach but Yanagisawa teaches, wherein the fan control circuits (See Fig. 7, item 124) of the plurality of sensor modules are connected to the output in a wired OR-arrangement. (See para 0053, 0054, 0072, 0075, and 0082)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a wired OR-arrangement as disclosed by Yanagisawa in Chung and Maiocchi teachings to actuate the cooling fan when the peripheral devices operate. (See Yanagisawa’s para 0084)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US Patent No. 2009/0167228 A1 in a view of Maiocchi US Patent No. 7,659,678 and further in a view of SUZUKI et al. US Pub. No. 2014/0028236 A1.

Regarding claim 12, Chung and Maiocchi does not teach but SUZUKI teaches, wherein the output comprises a digital filter for filtering the control signals (S1) transmitted to the fan (Item 6). (See para 0049 and 0050)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a digital filter for filtering the control signals transmitted to the fan as taught by SUZUKI’s in Chung and Maiocchi teachings  to generate torque instruction value in order to drive the fan motor as mentioned in SUZUKI’s para 0018.

Regarding claim 13, Chung, Maiocchi, and SUZUKI discloses, wherein the digital filter has a pole at 0.01Hz. (See para 0069. SUZUKI does not explicitly say a pole of 0.01Hz . However, POSITA would appreciate the fact that the pole could be chosen to 0.01Hz to make the filter low-pass as shown in Fig. 2a. See para 0015)

Regarding claim 14, Chung and Maiocchi does not teach but SUZUKI teaches, wherein the output comprises a low pass filter (Item 12a) for filtering the control signals transmitted to the fan (Item 6) (See para 0007 and 0015).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-pass filter for filtering the control signals transmitted to the fan as taught by SUZUKI’s in Chung and Maiocchi teachings to provide the electric motor with a stable torque. (See SUZUKI’s para 0016)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crocker et al. (US Patent No. 8,387,890 B2) discloses a fan speed control using a number of temperature sensors as shown in Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846